Exhibit 10.1


SEPARATION AND TRANSITION AGREEMENT
This SEPARATION AND TRANSITION AGREEMENT (this “Agreement”) is entered into by
and between Penn Virginia Corporation (the “Company”) and Steven A. Hartman (the
“Executive”) effective, except as provided in Section 3.3 below, as of this 1st
day of July 2019.
WHEREAS, the Executive has served as Senior Vice President, Chief Financial
Officer and Treasurer of the Company since December 2010 and has served as an
employee of the Company since August 2003;
WHEREAS, the Executive previously received grants of (i) 63,762 time-vested
restricted stock units, of which 21,254 restricted stock units remain
outstanding and eligible to vest on September 12, 2019 (the “2016 RSUs”), (ii)
5,000 time-vested restricted stock units, of which 3,000 remain outstanding and
eligible to vest in equal installments on January 26 of 2020, 2021 and 2022 (the
“2017 RSUs”), and (iii) 5,000 performance-based restricted stock units (the
“Performance-Based RSUs” and together with the 2016 RSUs and the 2017 RSUs, the
“Equity Awards”) under the Penn Virginia Corporation 2016 Management Incentive
Plan (as the same may be amended, the “Equity Plan”);
WHEREAS, the Executive will step down from his positions as an officer and
employee of the Company, effective as of December 31, 2019, or such earlier time
as requested by the Company; and
WHEREAS, the Executive and the Company wish to resolve all matters related to
the Executive’s employment with the Company and the termination thereof, on the
terms and conditions expressed in this Agreement.
NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties, intending to be legally bound, hereby agree as follows:
1.Termination of Employment. The Executive and the Company agree that the
Executive’s employment with and position as Senior Vice President, Chief
Financial Officer and Treasurer of the Company, and all other positions that the
Executive may hold as an employee, officer or director of the Company or any of
its subsidiaries or affiliates, shall cease to be effective as of 11:59 p.m.
Central Time on December 31, 2019 or such earlier date as requested by the
Company in a written notice provided to Executive no less than five business
days prior (such date the “Separation Date”). The Executive agrees to remain
employed by the Company, at his current base salary ($283,250 annually), and
continue to perform his duties in good faith through the Separation Date,
including by assisting in the transition of his role to a successor officer. For
purposes of this Agreement, “good faith” means performance of duties in a manner
that would not give rise to a termination for Cause (as such term is defined in
the Penn Virginia Corporation 2017 Special Severance Plan, as in effect as of
the date of this Agreement); provided that in no event shall Executive’s
termination be for “Cause” under subsection (i) of such definition unless (x)
the events or circumstances serving as the basis for Cause shall have occurred
and the Company provides Executive with written notice thereof within thirty
(30) days after the Company first has knowledge of such events or circumstances





--------------------------------------------------------------------------------




giving rise thereto, and (y) Executive fails to fully cure the circumstance or
event so identified within thirty (30) days after receipt of such notice.
2.Accrued Rights; Separation Pay; Other Benefits.
2.1    Accrued Rights. The Executive shall be entitled to payment of his regular
base salary earned through the Separation Date and all expense reimbursements
properly accrued and submitted on or before the Separation Date, which amounts
shall be payable in a lump sum within fifteen (15) days following the Separation
Date. In addition, the Executive shall be entitled to any payments due to him
under the Company’s benefit plans, programs or arrangements, with such amounts
payable in accordance with the terms of such plans, programs or arrangements.
2.2    Separation Pay; 2019 Bonus; Equity Awards. Conditioned upon (i) the
Executive’s timely execution, delivery, and non-revocation of this Agreement
(including the releases of claims described in Sections 3.1 and 3.3 below that
form a material part of this Agreement), (ii) the Executive’s continued
performance of his duties in manner consistent with Section 1 hereof, (iii) the
Executive’s execution and delivery, on the Separation Date, and subsequent
non-revocation of the Supplemental Release in the form set forth as Attachment A
hereto, and (iv) both this Agreement and the Supplemental Release becoming
effective and irrevocable in accordance with their terms, the Company will
provide the Executive with the following benefits:
(a)    A lump sum cash severance payment in the amount of $283,250, less
applicable withholding taxes, payable within thirty (30) days following the
Separation Date, but in no event earlier than January 1, 2020.
(b)    A lump sum cash payment equal to the annual bonus Executive would have
earned for 2019 based on the Company’s actual performance for the year as
applied to other officers of the Company (before adjustments for individual
performance) prorated based upon the number of days the Executive is employed by
the Company in 2019 (if the Separation Date occurs before December 31, 2019).
Such amount shall be less applicable withholding taxes and payable in 2020 at
the same time and, other than as expressly described herein, upon the same terms
as bonuses are paid to officers of the Company generally;
(c)    If the Executive timely elects continuation coverage through COBRA (in
accordance with the terms of the Company’s health plan), continued receipt of
the applicable subsidy towards the cost of such continuation coverage equivalent
to that provided to active employees of the Company for a up to one year
following the Separation Date (or, if shorter, until such time as the Executive
becomes eligible for coverage under a subsequent employer’s health plan);
(d)    Company-paid outplacement services through an agency selected by the
Executive, provided that the cost of such services shall not exceed $10,000; and
(e)    Treatment of the Equity Awards upon the Executive’s termination of
employment as if such employment had been terminated by the Company without
Cause on December 31, 2019 in accordance with the existing terms of the Equity
Plan and the Equity Awards. For the avoidance of doubt, the Executive shall be
entitled, in accordance with the terms of the





--------------------------------------------------------------------------------




Equity Plan and the Equity Awards, to vesting of (i) all of the 2016 RSUs (in
accordance with their normal vesting schedule on September 12, 2019), (ii) an
additional 1,000 of the 2017 RSUs (vesting upon termination of employment), and
(iii) 3,917 of the Performance-Based RSUs (vesting upon termination of
employment). If the 2016 RSUs vest and settle in accordance with the terms
thereof prior to the Separation Date, they shall no longer be subject to the
terms of this Agreement.
2.3    No Other Benefits. Except as provided in this Agreement and standard
employee benefits provided to all active, full-time employees, the Executive
shall not be entitled to receive any other payment, benefit or other form of
compensation as a result of his employment through the Separation Date or the
termination thereof.
3.Releases of Claims.
3.1    Executive’s Release. Except for those obligations of the Company under
this Agreement and the Equity Awards, and in consideration for the promises
described herein, the Executive, on behalf of himself and his dependents,
successors, heirs, assigns, agents, and executors (collectively, the
“Releasors”), hereby releases and discharges and covenants not to sue, to the
maximum extent permitted by law, the Company and its predecessors, successors,
subsidiaries, parents, branches, divisions, and other affiliates, and each of
their current and former directors, officers, employees, shareholders, members,
representatives, attorneys, successors and assignees, past and present, and each
of them (individually and collectively, the “Releasees”) from and with respect
to any and all claims, wages, agreements, obligations, demands, causes of
action, rights, liabilities, costs or expenses, known or unknown, suspected or
unsuspected, concealed or hidden (collectively, “Claims”), of any kind
whatsoever, related to any fact, circumstance or event occurring or existing at
any time before the Executive’s execution of this Agreement, arising out of or
in any way connected with the Executive’s engagement by, employment relationship
with or separation from the Company, including by way of example only, any
Claims for severance pay, bonus or similar benefit, sick leave, pension,
retirement, vacation pay, life insurance, health or medical insurance or any
other fringe benefit, any benefits arising from any ERISA benefit plan, workers’
compensation or disability, Claims of breach of contract, tort Claims, any
Claims under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, or any other federal, state
or local law, regulation or ordinance, including Claims for attorneys’ fees. The
Executive, on behalf of the Releasors, expressly waives any and all rights
granted by federal or state law or regulation that may limit the release of
unknown claims. Nothing in this Agreement, however, shall be construed as
prohibiting the Executive from filing a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (each a “Government Agency”). The Executive further understands that
this Agreement does not limit the Executive’s ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. However, to the maximum extent
permitted by law, the Executive agrees that if such a charge or complaint is
made, the Executive shall not be entitled to recover any individual monetary
relief or other individual remedies. This Agreement does not limit or prohibit
the Executive’s right to receive an award for information





--------------------------------------------------------------------------------




provided to any Government Agency to the extent that such limitation or
prohibition is a violation of law.
3.2    ADEA Waiver. In consideration for the payments and other promises
described in Section 2.2 above, the Executive, on behalf of himself and his
dependents, successors, heirs, assigns, agents, and executors, forever gives up,
waives, discharges and releases the Releasees from any and all claims pursuant
to the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and the rules and regulations promulgated thereunder
(the “ADEA”). In connection with this specific waiver of claims set forth in
this Section 3.2, the Executive agrees and acknowledges that he has at least
twenty-one (21) days to consider this Section 3.2 and if the Executive signs
this Agreement earlier, he does so voluntarily, freely and without reservation.
The Executive further agrees and acknowledges that he has seven (7) days after
he signs this Agreement to revoke his release of claims under this Section 3.2.
In order to revoke his release of claims under this Section 3.2, the Executive
must do so in writing delivered to the Company on or before 5:00 p.m. of the
seventh (7th) day after the execution of this Agreement. If the release of
claims under this Section 3.2 is not properly revoked within the seven (7)-day
period, it shall become fully enforceable on the eighth (8th) day after the
Executive signs this Agreement, without any affirmative act by either party.
This ADEA waiver does not waive rights or claims that may arise after the date
this Agreement is executed.
4.Advice of Counsel. THE EXECUTIVE IS HEREBY ADVISED TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS AGREEMENT AND ACKNOWLEDGES THAT HE HAS BEEN AFFORDED AN
OPPORTUNITY FOR COUNSEL OF HIS CHOOSING TO READ AND REVIEW IT AND THAT HE IS
SIGNING THIS AGREEMENT FREELY, VOLUNTARILY AND WITH FULL KNOWLEDGE OF ITS TERMS
AND CONSEQUENCES.
5.Non-Disparagement. The Executive agrees that he shall not disparage the
Company (or any officer, director or affiliate thereof) in any way that
materially and adversely affects the goodwill, reputation or business
relationships of the Company or the officer, director or affiliate with the
public generally, or with any of the Company’s customers, vendors or employees.
6.Continuing Obligations.
6.1    Confidentiality. During the course of the Executive’s employment with the
Company, the Executive has been and will be given access to and receive
Confidential Information (as defined below) regarding the business of the
Company and its affiliates. The Executive covenants and agrees that at all times
during the Executive’s employment with the Company and thereafter the Executive
will not, directly or indirectly, disclose any Confidential Information. As used
in this Agreement, the term “Confidential Information” means any and all
confidential, proprietary or trade secret information of the Company or an
affiliate not within the public domain, whether disclosed, directly or
indirectly, verbally, in writing (including electronically) or by any other
means in tangible or intangible form, including that which is or was conceived
or developed by the Executive, applicable to or in any way related to: (i) the
past, present or future business activities, products and services, and
customers of the Company or its affiliates; (ii) the research and development of
the Company or its affiliates; or (iii) the business of any customer, client or
vendor of the Company or its affiliates. Such Confidential Information includes
the following property or information of





--------------------------------------------------------------------------------




the Company or its affiliates, by way of example and without limitation, trade
secrets, processes, formulas, data, program documentation, customer lists,
designs, drawings, algorithms, source code, object code, know-how, improvements,
inventions, licenses, techniques, all plans or strategies for marketing,
development and pricing, business plans, product roadmaps, financial statements,
profit margins and all information concerning existing or potential customers,
clients, suppliers or vendors. Confidential Information of the Company also
means all similar information disclosed to any employee, officer, director or
consultant of the Company by third parties during the course of Executive’s
employment with the Company that is subject to confidentiality obligations. The
Company shall not be required to advise the Executive specifically of the
confidential nature of any such information, nor shall the Company be required
to affix a designation of confidentiality to any tangible item, in order to
establish and maintain its confidential nature. Notwithstanding the preceding to
the contrary, Confidential Information shall not include general industry
information or information that is publicly available or readily discernable
from publicly available products or literature; information that the Executive
lawfully acquired from a source other than the Company or its affiliates or any
client or vendor of the Company or any of its affiliates (provided that such
source is not bound by a confidentiality agreement with the Company or any of
its affiliates); information that is required to be disclosed pursuant to any
law, regulation, rule of any governmental body or authority, or stock exchange,
or court order; or information that reflects employee’s own skills, knowledge,
know-how and experience gained prior to employment or service and outside of any
connection to or relationship with the Company or any of its affiliates, or the
predecessors of any such entities. For the avoidance of doubt, nothing in this
Agreement prohibits the Executive from voluntarily communicating, without notice
to or approval by the Company, with any federal government agency about a
potential violation of a federal law or regulation. In addition, in accordance
with the Defend Trade Secrets Act of 2016, the Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (x) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (y) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
6.2    Return of Property. The Executive represents and warrants that following
the e Separation Date, he will not retain, or deliver to any person or entity
(including the Executive by means of a Company or personal or other non-Company
e-mail account owned or used by the Executive), any Company property, including
the original and any copies of any documents, records, notebooks, computer
files, flash drives, images, emails, pdf files, zip files, computer programs or
disks or any other similar repositories containing Confidential Information
within his possession, custody, or control. The Executive further agrees not to
keep any Company documents in the Executive’s possession or under the
Executive’s control, re-create any Company documents, or deliver any Company
documents to any third party.
6.3    No Solicitation. The Executive agrees that, through the Separation Date
and for a period of eighteen (18) months thereafter (the “Nonsolicitation
Period”), he will not directly or indirectly through another entity induce or
attempt to induce any employee of the Company or any of its parents,
subsidiaries or affiliates, to leave the employment of the Company, it parents,
subsidiaries or such affiliate, or in any way interfere with the relationship
between the Company





--------------------------------------------------------------------------------




or any such parent, subsidiary or affiliate and any employee thereof. The
foregoing shall not prohibit a general solicitation to the public of general
advertising not specifically directed at Company employees.
7.Further Assurances; Cooperation. Each party shall cooperate with the other
party as reasonably requested by the other party in connection with the
performance of their respective obligations under this Agreement. For a period
of twelve months following the Separation Date, the Executive agrees to make
himself available as reasonably practical with respect to, and to use reasonable
efforts to cooperate in conjunction with, any litigation or investigation
arising from events that occurred during the Executive’s employment with or
engagement by the Company (whether such litigation or investigation is then
pending or subsequently initiated) involving the Company or any affiliate
thereof, including providing testimony and preparing to provide testimony if so
requested by the Company. The Company shall promptly reimburse the Executive for
reasonable documented expenses incurred by the Executive in complying with this
Section 7 provided that Executive shall be required to obtain prior consent for
any expenses that could exceed $5,000.
8.Entire Agreement; Assignment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements between the parties with respect to such matters. This
Agreement may be modified or amended only with the written consent of both
parties. The Company may assign its rights and obligations hereunder to any
person without the prior written consent of the Executive. This Agreement is for
the Executive’s personal services and he may not assign, transfer, or delegate
any duty or obligation to perform such services. Any such attempted assignment
shall be null and void.
9.No Admission of Liability. It is understood and agreed that this is a
settlement of any potential claims, and that the furnishing of the consideration
for this Agreement shall not be deemed or construed as an admission of liability
or responsibility at any time for any purpose. It is further agreed and
understood that this Agreement is being entered into solely for the purpose of
avoiding any expense and inconvenience from defending against any and all
claims, rights, demands, actions, obligations, liabilities, and causes of action
referred to herein. Liability for any and all claims or potential claims is
expressly denied by the Executive and the Company.
10.Waiver. Neither the failure nor any delay on the part of either party to
exercise any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof.
11.Notice. All notices required by this Agreement must be in writing and must be
delivered or mailed to the addresses given below or such other addresses as the
parties may designate in writing.





--------------------------------------------------------------------------------




If to the Company:                    
Penn Virginia Corporation             
16285 Park Ten Place, Suite 500
Houston, Texas 77084            
Attention: General Counsel


If to the Executive:
to the last residential address known by the Company.
12.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument. This Agreement may be executed and delivered by
exchange of facsimile or electronically mailed copies showing the signatures of
the parties, and those signatures need not be affixed to the same copy.
13.Governing Law; Jurisdiction; Venue. The laws of the State of Texas,
applicable to contracts made or to be wholly performed there (without giving
effect to choice of law or conflict of law principles) shall govern the
validity, construction, performance, and effect of this Agreement. The Company
and the Executive hereby irrevocably and unconditionally (a) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the courts of the State of Texas (the “Texas Courts”), and
not in any other state or federal court in the United States of America or any
court in any other country, (b) consent to submit to the exclusive jurisdiction
of the Texas Courts for purposes of any action or proceeding arising out of or
in connection with this Agreement, (c) waive any objection to the laying of
venue of any such action or proceeding in the Texas Courts, and (d) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Texas Courts has been brought in an improper or inconvenient
forum.
14.Compliance with Section 409A. Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and applied so that the
payments and benefits set forth herein either shall be exempt from the
requirements of Code Section 409A, or shall comply with the requirements of Code
Section 409A, and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from or in compliance with Code Section 409A.
To the extent that the Company determines that any provision of this Agreement
would cause the Executive to incur any additional tax or interest under Code
Section 409A, the Company shall be entitled to reform such provision to attempt
to comply with or be exempt from Code Section 409A through good faith
modifications. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company without violating the
provisions of Code Section 409A. Notwithstanding any of the foregoing to the
contrary, none of the Company or its subsidiaries or affiliates or any of their
officers, directors, members, employees, agents, advisors, predecessors,
successors, or equity holders shall have any liability for the failure of this
Plan to be exempt from, or to comply with, the requirements of Section 409A of
the Code. Each payment and/or benefit provided hereunder shall be a payment in a
series of separate payments for purposes of Code Section 409A.





--------------------------------------------------------------------------------






[signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.
COMPANY                             EXECUTIVE
Penn Virginia Corporation


/s/ John A. Brooks                        /s/ Steven A. Hartman            
Name: John A. Brooks                    Steven A. Hartman
Title: President and Chief Executive Officer            Date: July 1, 2019
Date: July 1, 2019







--------------------------------------------------------------------------------




SUPPLEMENTAL RELEASE OF CLAIMS


This Supplemental Release (this “Supplemental Release”), is made between Steven
A. Hartman (the “Executive”) and Penn Virginia Corporation (the “Company”),
pursuant to the Separation and Transition Agreement dated July 1, 2019 by and
between the Executive and the Company (the “Separation Agreement”).
Release of Claims. Except for those obligations of the Company under the
Separation Agreement and the Equity Awards (as defined in the Separation
Agreement), and in consideration for the promises described in the Separation
Agreement, the Executive, on behalf of himself and his dependents, successors,
heirs, assigns, agents, and executors (collectively, the “Releasors”), hereby
releases and discharges and covenants not to sue, to the maximum extent
permitted by law, the Company and its predecessors, successors, subsidiaries,
parents, branches, divisions, and other affiliates, and each of their current
and former directors, officers, employees, shareholders, members,
representatives, attorneys, successors and assignees, past and present, and each
of them (individually and collectively, the “Releasees”) from and with respect
to any and all claims, wages, agreements, obligations, demands, causes of
action, rights, liabilities, costs or expenses, known or unknown, suspected or
unsuspected, concealed or hidden (collectively, “Claims”), of any kind
whatsoever, related to any fact, circumstance or event occurring or existing at
any time before the Executive’s execution of this Agreement, arising out of or
in any way connected with the Executive’s engagement by, employment relationship
with or separation from the Company, including by way of example only, any
Claims for severance pay, bonus or similar benefit, sick leave, pension,
retirement, vacation pay, life insurance, health or medical insurance or any
other fringe benefit, any benefits arising from any ERISA benefit plan, workers’
compensation or disability, Claims of breach of contract, tort Claims, any
Claims under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, or any other federal, state
or local law, regulation or ordinance, including Claims for attorneys’ fees. The
Executive, on behalf of the Releasors, expressly waives any and all rights
granted by federal or state law or regulation that may limit the release of
unknown claims. Nothing in this Agreement, however, shall be construed as
prohibiting the Executive from filing a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (each a “Government Agency”). The Executive further understands that
this Agreement does not limit the Executive’s ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. However, to the maximum extent
permitted by law, the Executive agrees that if such a charge or complaint is
made, the Executive shall not be entitled to recover any individual monetary
relief or other individual remedies. This Agreement does not limit or prohibit
the Executive’s right to receive an award for information provided to any
Government Agency to the extent that such limitation or prohibition is a
violation of law.
ADEA Waiver. In consideration for the payments and other promises described in
Section 2.2 of the Separation Agreement, the Executive, on behalf of himself and
his dependents, successors, heirs, assigns, agents, and executors, forever gives
up, waives, discharges and releases the Releasees from





--------------------------------------------------------------------------------




any and all claims pursuant to the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, and the rules and
regulations promulgated thereunder (the “ADEA”). In connection with this
specific waiver of claims set forth in this Supplemental Release, the Executive
agrees and acknowledges that he has at least twenty-one (21) days to consider
this Supplemental Release and if the Executive signs this Supplemental Release
earlier, he does so voluntarily, freely and without reservation. The Executive
further agrees and acknowledges that he has seven (7) days after he signs this
Supplemental Release to revoke his release of claims under this Supplemental
Release. In order to revoke his release of claims under this Supplemental
Release, the Executive must do so in writing delivered to the Company on or
before 5:00 p.m. of the seventh (7th) day after the execution of this
Supplemental Release. If the release of claims under this Supplemental Release
is not properly revoked within the seven (7)-day period, it shall become fully
enforceable on the eighth (8th) day after the Executive signs this Supplemental
Release, without any affirmative act by either party. This ADEA waiver does not
waive rights or claims that may arise after the date this Supplemental Release
is executed.
Upon its execution and effectiveness, this Supplemental Release shall constitute
a part of the Separation Agreement entered into by and between the Company and
the Executive, which is referenced and incorporated in full herein. Except as
otherwise set forth in this Supplemental Release, this Supplemental Release
shall be governed by the terms and conditions of the Separation Agreement.
IN WITNESS WHEREOF, the parties have executed this Supplemental Release as of
the dates indicated below.
COMPANY                             EXECUTIVE
Penn Virginia Corporation


/s/ John A. Brooks                        /s/ Steven A. Hartman            
Name: John A. Brooks                    Steven A. Hartman
Title: President and Chief Executive Officer            Date: July 1, 2019
Date: July 1, 2019







